Exhibit 10.55 July 15, 2014 Jennifer Sethre Re: Severance and Separation Agreement Dear Jennifer: This letter agreement, dated as of this 15th day of July 2014 (the “Agreement Date”) sets forth the terms and conditions of your separation from employment with Lighting Science Group Corporation (the "Company"). 1. Termination of Employment . Your employment with the Company and each of its subsidiaries, including any directorships or similar positions, will terminate as of July 17, 2014 (the “ Separation Date”). You do not claim nor shall you claim any further right to employment by the Company or its subsidiaries following the Separation Date, provided that payments herein are completed. 2. Severance Payments . If you sign and do not revoke this letter agreement, the Company shall pay your salary through July 17, 2015 (the “Severance Period”) in the aggregate gross amount of $350,000, less social security, federal income tax and other normal withholdings and deductions, in accordance with the Company’s normal payroll schedule and practices. 3. Cooperation . You agree to reasonably cooperate with the Company throughout the Severance Period. 4.
